Citation Nr: 9907109	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-32 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for hallux 
valgus, claimed as overlapping toes and, if so, whether all 
the evidence both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1971 to March 
1972.

The veteran's original claim for service connection for 
hallux valgus bilaterally, was denied by the Montgomery, 
Alabama RO in August 1972, with notification sent on August 
17, 1972.  The veteran did not appeal this decision.

The veteran's attempt to reopen his claim for service 
connection for a bilateral foot condition was denied by the 
Atlanta Georgia RO in March 1980, with notification of this 
decision issued on April 7, 1980.  The veteran did not appeal 
this decision.

This current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October1996 rating decision 
of the Atlanta, Georgia VARO, which found that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for hallux valgus, 
claimed as overlapping toes.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a bilateral foot disorder.  He 
specifically alleges that a preexisting foot disorder was 
aggravated through service.

Service medical records previously before the RO, in August 
1972, included findings of overlapping toes in the June 1971 
entrance examination.  A February 1972 medical report noted 
longstanding history of bunions, and upon physical 
examination, the examining physician opined that the veteran 
should be discharged as an existed prior to service (EPTS) 
disability.  A medical board report also dated in February 
1972, rendered diagnosis of hallux valgus, bilaterally, with 
overlapping of the big toe over the second toe, and forwarded 
the opinion that this existed prior to service and was not 
permanently aggravated by service.

VA treatment notes considered by the RO in its March 1980 
decision that denied a reopening of the veteran's claim, 
reveal that he underwent a left aching bunionectomy, with 
osteotomy of proximal phalanx exostosectomy and release of 
adductor hallucis in December 1979.  He was followed up, 
post-bunionectomy throughout January and February 1980.

In its November 6, 1996 notification letter to the veteran, 
that new and material evidence had not been submitted, the RO 
stated that it was returning duplicate copies of medical 
records to the veteran.  In his notice of disagreement from 
August 1997, the veteran acknowledged receipt of the returned 
records, and stated that he returned to the RO eight copies 
from the thirty seven copies of medical records due to their 
belonging to another veteran.  The RO's statement of the 
case, issued in August 1997 acknowledged that the veteran 
submitted 37 pages of photocopies, including service medical 
records, post-service medical records and correspondences, 
all said to be duplicates of records already in the claims 
file.  The RO acknowledged that these records were returned 
to the veteran because they were duplicates and served no 
useful purpose.  

Upon review of the evidence, the Board finds that due process 
considerations require a remand of this matter.  The Board's 
ability to determine whether new and material evidence has 
been submitted in this case is undermined by the RO's action 
of returning these records to the veteran, rather than 
associating these purported duplicates with the claims file 
to allow for review by the Board.  While the records were 
returned on the basis that they are duplicates, the absence 
of these records from the claims file denies the Board a 
chance to determine whether they were new and material 
evidence or indeed duplicates as stated by the RO.

Further, since the time the appeal was certified, the United 
States Court of Appeals for the Federal Circuit issued a 
decision ircuit held that the Court of Veterans 
Appeals impermissibly ignored the definition of "material 
evidence" adopted by the Department in 38 C.F.R. § 3.156 and 
without sufficient justification or explanation, rewrote the 
regulation to require, with respect to newly submitted 
evidence, that "there must be a reasonable possibility that 
new evidence, when viewed in the context of all the evidence 
both old and new would change the outcome."  See, Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Federal Circuit held 
invalid the Colvin test for materiality, as it was more 
restrictive than 38 C.F.R. § 3.156(a).  The Board finds that 
this case should be remanded to the RO for consideration of 
all the evidence under the provisions of 38 C.F.R. § 3.156 
(1998), in light of the Hodge decision.

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran to 
attempt to locate and return to the RO 
those records, which had been sent back 
to the veteran according to the 
notification letter of November 6, 1996.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder, irregardless of any 
duplicate status that may exist.  If 
those records are no longer available, or 
otherwise not obtained by the RO, a 
written record of such should be 
associated with the claims folder and the 
veteran and his representative should be 
provided with information concerning the 
negative results.

2.  After the development requested above 
has been completed, the RO should again 
review the entire record, utilizing the 
standard set forth in 38 C.F.R. 
§ 3.156(a) (1998), as enunciated by 
Hodge, to determine if new and material 
evidence has been submitted to reopen the 
claim.  If the action is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions and reflects detailed 
reasons and bases for the decision 
reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 5 -


